         Case 1:21-cv-00148-LY Document 13 Filed 05/13/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS

                           )
                           )
BRADY BENNETT,             ) Case No.:
                           )
           Plaintiff.      ) 1:21-cv-00148-LY
                           )
    v.                     )
                           )
J&C ENERGY ENTERPRISES     )
LLC d/b/a ENERGY SOLUTIONS )
DIRECT SOLAR LLC,          )
                           )
             Defendant.

                          NOTICE OF SETTLEMENT

      TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: May 13, 2021                    By: /s/ Amy L. B. Ginsburg
                                         Amy L. B. Ginsburg, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: aginsburg@creditlaw.com
        Case 1:21-cv-00148-LY Document 13 Filed 05/13/21 Page 2 of 2




                       CERTIFICATE OF SERVICE

            I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via CM/ECF system:

Robert M. O'Boyle
Clark Hill Strasburger
720 Brazos Street
Suite 700
Austin, TX 78701
(512) 499-3600
Fax: (512) 499-3660
Email: roboyle@clarkhill.com
Attorney for Defendant




Dated: May 13, 2021                  By: /s/ Amy L. B. Ginsburg
                                       Amy L. B. Ginsburg, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888
                                       Fax: (877) 788-2864
                                       Email: aginsburg@creditlaw.com
